Title: James Madison to Edward Coles, 8 October 1834
From: Madison, James
To: Coles, Edward


                        
                            
                                Dear Sir 
                            
                            
                                
                                    Montpellier
                                
                                Octor. 8th. 1834—
                            
                        
                        I have just received your letter of the 5th. with the Bond enclosed in it, and catch a fugitive opportunity
                            of requesting by the Mail, that the small balance, may remain in your hands, applicable to some small object in Phila.
                        Accept our joint wishes that health and happiness may attend you both; with our regret that we could not have
                            the pleasure of personally expressing them.
                        
                            
                                James Madison
                            
                        
                    